[img1.jpg]


Exhibit 10-f

 

 

 

 

 

 

OFFICER DISABILITY PLAN

 

 

 

 

 

 

 

 

 

 

 

Plan Effective: January 1, 1984

Revisions Effective: January 1, 2007



OFFICER DISABILITY PLAN

 

The AT&T Inc. (“AT&T” or “Company”) Officer Disability Plan ("Plan") was
formerly known as the Senior Management Long Term Disability Plan prior to
November 1, 2002. The purpose of the Plan is to supplement an Eligible
Employee’s disability benefits provided under an AT&T Group Disability Plan.

 

Section 1 - Definitions

 

“Eligible Employee” shall mean an Officer and any other individual who is
participating in the Plan as of September 1, 2005. Notwithstanding the
foregoing, the CEO of AT&T Inc. (“CEO”) may, from time to time, exclude any
Officer or group of Officers from being an “Eligible Employee” under this Plan.
Further, an employee of a company acquired by AT&T shall not be considered an
Eligible Employee unless designated as eligible by the CEO.

 

“Employer” shall mean AT&T or any of its Subsidiaries; provided, however, that
Cingular Wireless LLC and its subsidiaries shall not be considered an Employer
under this Plan.

 

“Group Disability Plan” shall mean any Employer-paid group disability plan
sponsored by AT&T or any Subsidiary.

 

“Long Term Disability Benefit” shall mean the disability benefit provided under
Section 3 of this Plan.

 

“Officer” shall mean an individual who is designated as an officer for
compensation purposes on the records of AT&T.

 

"Participant" shall mean an Eligible Employee who is disabled within the meaning
of Section 2.1 or 3.1 of this Plan.

 

“Pay” shall mean the monthly amount of an Eligible Employee’s annual base salary
rate (as determined by his or her Employer) on the last day prior to entitlement
to disability benefits under this Plan, but excluding all differentials regarded
as temporary or extra payments and excluding all cash payments and distributions
made under the AT&T Short Term Incentive Plan, the AT&T 2001 Incentive Plan, and
the AT&T 2006 Incentive Plan, or successor plans.

 

“SEVP-HR” shall mean the company’s highest ranking Officer specifically
responsible for human resources matters.

 

“Short Term Disability Benefit” shall mean the disability benefit provided under
Section 2 of this Plan.

 

“Subsidiary” shall mean any corporation in which the Company owns, directly or
indirectly, more than fifty percent (50%) of the total combined voting power of
all classes of equity interests, or any other entity (including, but not limited
to, partnerships and joint ventures) in which the Company owns more than fifty
percent (50%) of the combined equity thereof; provided, however, Cingular
Wireless LLC and its subsidiaries shall not be considered a Subsidiary under
this Plan.

 

1



 

Section 2 - Short Term Disability Benefits

 

If an Eligible Employee is eligible to receive short term disability benefits
under the Group Disability Plan, he/she is also eligible to receive Short Term
Disability Benefits under this Plan. Otherwise, an Eligible Employee who, due to
a physical or mental impairment, is prevented from meeting the performance
requirements of the position he or she held immediately preceding the onset of
his or her physical or mental impairment shall be entitled to Short Term
Disability Benefits under this Section 2.

 

Subject to the reductions and offsets described in Section 2.3, the Short Term
Disability Benefits provided under this Section 2 shall be a monthly amount
equal to one hundred percent (100%) of the Participant’s Pay.

 

The Participant’s Short Term Disability Benefit shall be reduced by his or her
short term disability benefit received under a Group Disability Plan, if any. In
addition, the Participant’s combined Short Term Disability Benefit under this
Plan and his or her short term disability benefit under the Group Disability
Plan, if any, shall be reduced by any offsets as provided in the Group
Disability Plan.

 

Short Term Disability Benefits shall commence on the date that short term
disability benefits start under the Group Disability Plan, or the date that
short term disability benefits would start under the Group Disability Plan had
the Participant been eligible for benefits under that plan. Short Term
Disability Benefits under this Plan shall be paid until the earliest to occur of
(i) the lapse of short term disability benefits under the Group Disability Plan
(whether or not actually receiving benefits under the plan) , or (ii) the
Participant’s ability to meet the performance requirements of the position he or
she held immediately preceding the onset of his or her physical or mental
impairment.

 

Section 3 – Long Term Disability Benefits

 

If an Eligible Employee is eligible to receive long term disability benefits
under the Group Disability Plan, he/she is also eligible to receive Long Term
Disability Benefits under this Plan. Otherwise, an Eligible Employee shall be
entitled to Long Term Disability Benefits after the lapse of the Participant’s
Short Term Disability Benefits if the Eligible Employee, due to a physical or
mental impairment, is prevented from meeting the performance requirements of (i)
the position he or she held immediately preceding the onset of his or her
physical or mental impairment, (ii) a similar position, and (iii) any
appropriate position that the Participant would otherwise be capable of
performing by reason of his or her background or experience.

 

Subject to the reductions and offsets described in Section 3.3, the Long Term
Disability Benefits provided under this Section 3 shall be a monthly amount
equal to eighty percent (80%) of the Participant’s Pay.

 

2



 

The Participant’s Long Term Disability Benefit shall be reduced by his or her
long term disability benefit received under a Group Disability Plan, if any. In
addition, the Participant’s combined Long Term Disability Benefit under this
Plan and his or her long term disability benefit under the Group Disability
Plan, if any, shall be reduced by any offsets as provided in the Group
Disability Plan.

 

Long Term Disability Benefits under this Plan shall be paid until earliest to
occur of (i) the Participant’s attainment of age 65, or (ii) the Participant’s
ability to meet the performance requirements of (a) the position he or she held
immediately preceding the onset of his or her physical or mental impairment, (b)
a similar position, or (c) any appropriate position that the Participant would
otherwise be capable of performing by reason of his or her background or
experience.

 

Section 4 – Claims and Appeals

 

A Disability Review Committee ("Committee") will be established to review any
issues arising under this Plan, including any claims made under this Plan. The
Committee shall be appointed by the SEVP-HR and shall be comprised of at least
three managers, one of which shall be an Officer. The Committee, which shall be
a fiduciary under the Plan with respect to the review of claims, shall have the
authority, in its sole and absolute discretion, to interpret and administer the
Plan, including the authority, in its sole and absolute discretion, to make the
determinations as to whether an Eligible Employee is disabled within the meaning
of Sections 2 and 3 of the Plan and any other claim arising under the Plan. The
SEVP-HR, who shall be a fiduciary under the Plan with respect to the review of
appealed claims, shall have the sole and absolute discretion to make
determinations with respect to an appeal of a claim that is denied by the
Committee.

 

An Eligible Employee or a Participant (the “Claimant”) may file a claim under
the Plan by sending a written notice of such claim to AT&T Executive
Compensation, 175 East Houston, Room 3-Q-6, San Antonio, Texas, which shall
include a brief description of the Claimant’s claim.

 

Upon receipt of a written claim, the Committee shall notify the Claimant of the
Committee’s decision regarding the claim within forty-five (45) days of the date
the claim is made. The Committee may extend this 45-day period for up to 30 days
(plus an additional 30 days if needed) if it determines that special
circumstances require more time to determine the claim. The Committee shall
notify the Claimant, in writing, within the initial 45-day period (and within
the first 30-day extension period if an additional 30 days is needed) if
additional time is needed and what special circumstances require the extra time.
If extensions are required because the Committee needs additional information
from the Claimant, the Claimant shall be given 45 days from the Committee’s
notification within which to provide that information.

 

A claim is denied if: (a) the Claimant receives a written denial from the
Committee, (b) the Claimant receives no reply from the Committee after 45 days,
or (c) the Committee has extended the time to reply by an additional 30 or 60
days and the Claimant receives no reply after the additional 30 or 60 days. The
written notice of a denied claim shall include: (a) the specific reasons for the
denial, (b) a specific reference to the Plan provision upon which the denial is
based, (c) a description of any additional information that is needed to make
the claim acceptable and the reason it is needed, and (d) a description of the
procedure by which the Claimant may appeal the denial to the Human Resources
Committee of the AT&T Board of Directors.

 

3



 

If a claim is denied by the Committee, or treated as denied, and the Claimant
disagrees with the Committee’s decision, the Claimant may appeal the Committee’s
decision by filing a written request for review. The Claimant or someone
authorized by the Claimant must make the request for review within 180 days of
receipt of the denial notice or, if no notice is received, 180 days after the
expiration of 45, 75 or 105 days, whichever is applicable. A written request for
review must be sent to the SEVP-HR at the address provided in the claim denial
letter or, if no denial letter was sent, to the SEVP-HR , 175 East Houston
Street, Room 3-Q-6, San Antonio, Texas 78205. The appeal of a denied claim may
include: (a) a written statement of the issues and any other comments, along
with any new or additional evidence or materials in support of the Claimant’s
appeal, (b) a request to examine documents that bear on the Claimant’s appeal,
and (c) a request to review pertinent Plan documents.

 

Unless the Claimant is notified in writing that more time is needed, a review
and decision on the Claimant’s appeal must be made within 45 days after the
appeal is received. If special circumstances require more time to consider the
appeal, the SEVP-HR may take an additional 45 days to reach a decision after
providing written notice that there will be a delay. The appeal is deemed denied
if notice of the decision is not provided by the end of the 45 or 90-day period.
If an appeal is denied by the SEVP-HR, it is final and not subject to further
review; however, the Claimant may have further rights under ERISA.

 

Section 5 - General Provisions

 

AT&T, in its sole discretion may reduce the disability allowance by the amount
of outside compensation or earnings of the Participant for work performed by the
Participant during the period for which any Short Term Disability Benefit or
Long Term Disability Benefit is provided.

 

The rights of a Participant to benefits under the Plan shall not be subject to
assignment or alienation, except as required by law.

 

AT&T may from time to time make changes in the Plan and may terminate the Plan
in its sole and absolute discretion. In addition, the SEVP-HR of AT&T (or his or
her successor), shall be authorized to make minor or administrative changes to
the Plan, as well as changes dictated by any requirement of Federal or state
statutes or authorized or made desirable by such statutes. Such changes or
termination shall not affect the rights of any Participant, without his/her
consent, to any benefit under the Plan to which such Participant may have
previously become entitled as a result of a disability, death or termination of
employment that occurred prior to the effective date of such change or
termination.

 

Should a claim, other than under this Plan or under any other plan maintained by
the Employer, be presented or suit brought against the Company, an Employer, or
against any other Subsidiary, for damages on account of injury or death of a
Participant, nothing shall be payable under this Plan; provided however, that
the Committee may, in its discretion and upon such terms as it may prescribe
waive this provision if such claims be withdrawn or if such suit be
discontinued.

 

4



 

All benefits provided under the Plan with respect to a Participant shall be
forfeited and cancelled in their entirety if the Participant directly or
indirectly, engages in competitive activity, or has become associated with,
employed by, controls, or renders service to any business that is engaged in
competitive activity, with (i) the Company, (ii) any Subsidiary, or (iii) any
business in which any of the foregoing have a substantial interest, or if the
Participant attempts, directly or indirectly, to induce any employee of the
Company or a Subsidiary to be employed or perform services elsewhere without the
permission of the Company. The phrase “has become associated with” shall
include, among other things, the beneficial ownership of 1/10 of 1% or more of a
business engaged in competitive activity. The determination of whether a
Participant has engaged in any such activity and whether to cancel benefits
under this Plan shall be made by AT&T, and in each case such determination shall
be final, conclusive and binding on all persons. All benefits provided under the
Plan with respect to a Participant shall be forfeited and cancelled in their
entirety if the Participant is discharged for cause or the Participant engages
in misconduct in connection with the Participant’s employment.

 

All benefits authorized under the Plan shall be charged to the operating expense
accounts of the Participant’s Employer when and as paid.

 

The expenses of administering the Plan shall be borne by the Employers in such
proportions as shall be mutually agreed upon by such Employers.

 

In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

At any time AT&T may correct any error made under the Plan without prejudice to
AT&T. Such corrections may include, among other things, changing or revoking a
disability benefit.

 

To the extent not preempted by Federal law, this Plan shall be governed by and
construed in accordance with the substantive laws of the State of Texas,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan to provisions of the
substantive law of any jurisdiction other than the State of Texas.

 

The use of personal pronouns of either gender in the Plan is intended to include
both masculine and feminine genders.

 

5

 

 